Citation Nr: 1439700	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  13-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for an eye disability, claimed as bilateral cataracts.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from December 1960 to August 1980.  The issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.  

The Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that hearing is associated with the claims file.  

The case was remanded by the Board in September 2013 to attempt to obtain and associate with the claims file any outstanding treatment records.  The attempts to obtain these records are documented in the claims file.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension and an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's asthma was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated April 2011 and July 2012, VA's notice requirements were met.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of the claimed disability.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for asthma.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Service Connection - Asthma

The Veteran contends that his asthma meets the criteria for service connection.  The Veteran has a current diagnosis of asthma.  VA treatment records indicate that this was diagnosed in the 1990s.  

Service treatment records are silent regarding any complaints, treatment, or diagnosis of asthma or asthma symptoms in service.  On the July 1980 retirement report of medical history, the Veteran noted that he had never had asthma, shortness of breath, or chronic cough.  The Veteran's associated report of medical examination shows a clinically normal evaluation of the lungs and chest.  Despite noting other abnormalities, the examiner at no point indicated a respiratory disability.  

The Board is thus left with a record that fails to show any in-service disease or injury to which the claimed disability is competently indicated to be related.  The Board also finds that the diagnosis and etiology of asthma are not capable of lay observation.  Although the Veteran is competent to report his symptoms, his current assertions do not indicate anything more than a broad and vague statement that he has asthma related to service.  The medical evidence contradicts this contention, showing no treatment, complaints, findings, or diagnosis of asthma until more than a decade after separation from service.

The Board finds that the Veteran's more recently-reported history of continued symptoms of asthma since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of asthma.  

Specifically, the service separation examination report reflects that the Veteran was examined and his lungs and chest was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

As the preponderance of the evidence is against the claim for service connection for asthma, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for asthma is denied.


REMAND

The Board notes that the Veteran has claimed he had eye surgery in the 1980s immediately after separation from service.  The Board also notes that the Veteran was diagnosed with a pterygium at his July 1980 separation examination.  Although the Board acknowledges that a pterygium and cataracts are separate disabilities, applying the finding in Clemons, the Board finds that a VA examination of the eye is warranted to determine if the Veteran has a current disability or residual related to his service.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although a Veteran may only seek service connection for a given psychiatric disorder, the Veteran's claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed).  

Regarding the Veteran's hypertension claim, during the Veteran's hearing before the Board, he asserted that a medical professional has related his current hypertension to his service-connected disabilities to include prostatitis and anemia.  In the alternative, he suggests that his hypertension may be causally related to his exposure to Agent Orange.  The Court has made it clear that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21Vet. App. 120, 123 (2007); see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Based on these assertions, the Board finds that a VA examination is necessary before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his eye symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, VA should schedule the Veteran for a VA eye examination.  The examiner should review the claims file and address the following questions:

a.)  Does the Veteran currently have any disability of the eye or residuals of the diagnosed in-service pterygium?

b.)  Is it at least as likely as not that any diagnosed eye disability, or disability diagnosed during the course of the claim is causally or etiologically related to service?  The examiner should consider the Veteran's lay statements to include his note of surgery in the 1980s.  

All findings and conclusions should be set forth in a legible report and contain a rationale for any opinions proffered.

4.  After associating all pertinent outstanding records with the claims file, VA should schedule the Veteran for a VA examination regarding his hypertension.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's hypertension is causally or etiologically related to service?  The examiner should consider the Veteran's lay statements to include his note of exposure to Agent Orange in the Republic of Vietnam.

b.)  Is it at least as likely as not that the Veteran's hypertension is causally or etiologically related to OR aggravated by a service-connected disability?  The examiner should specifically comment on the Veteran's statement that he was informed by a medical professional that his prostatitis or anemia (to include any medications used to treat such disabilities) could cause or aggravate his hypertension.  

All findings and conclusions should be set forth in a legible report and contain a rationale for any opinions proffered.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


